 COLFOR, INC.Colfor, Inc. and International Union, United Automo-bile, Aerospace and Agriculture Implement Workersof America, UAW, Petitioner. Case 8 RC- 11649July 13, 1979DECISION AND ORDER DIRECTINGHEARINGBY CHAIRMAN FANNING AND MEMBERS JENKINSAND PENELI.OPursuant to authority granted it by the NationalLabor Relations Board under Section 3(b) of the Na-tional Labor Relations Act, as amended, a three-member panel has considered objections to an elec-tion' held on March 22, 1979, and the Regional Di-rector's report recommending disposition of same.The Board has reviewed the record in light of theexceptions and briefs of both the Petitioner and theEmployer, and hereby adopts the Regional Director'sfindings2and recommendations.ORDERIt is hereby ordered that a hearing be held before aduly designated hearing officer for the purpose of re-ceiving evidence to resolve the issues raised by theEmployer's Objections 2 and 3.IT IS FURTHER ORDERED that the hearing officer des-ignated for the purpose of conducting such hearingshall prepare and cause to be served on the parties areport containing resolutions of credibility of wit-nesses, findings of fact, and recommendations to theBoard as to the disposition of said objections. Within10 days from the date of issuance of such report, ei-ther party may file with the Board in Washington,D.C., eight copies of exceptions thereto. Immediatelyupon the filing of such exceptions, the party filing thesame shall serve a copy thereof on the other party andshall file a copy thereof with the Regional Director. Ifno exceptions are filed thereto, the Board will adoptthe recommendations of the hearing officer.IT IS FURTHER ORDERED that the above-entitledmatter be, and it hereby is, referred to the RegionalDirector for Region 8 for the purpose of conductingsuch hearing, and that the said Regional Director be,and he hereby is, authorized to issue notice thereof.The election was conducted pursuant to a Stipulation for CertificationUpon Consent Election. The tally was 66 for. and 52 against. the Petitioner:there were no challenged ballots.' In the absence of exceptions, the Board adopts. proforma, the RegionalDirector's recommendation to overrule the Employer's Objections 1. 6. andits last unnumbered objection. The Regional Director's Report on Objectionsis attached hereto as an appendix.MEMBER PENEL IO. dissenting:Contrary to my colleagues. I would not remandthis case for a hearing with regard to the misrepresen-tation allegations set forth in Employer's Objections 2and 3.3As I stated in my dissenting opinion in Gen-eral Knit of California, Inc., 239 NLRB 619 (1978), 1continue to adhere to the sound principles of Shop-ping Kart Food Market, Inc., 228 NLRB 1311 (1977),and it is clear that under Shopping Kart these objec-tions should be summarily overruled. Accordingly, Iwould immediately certify the Petitioner and allow itto proceed with the business of collective bargainingwithout further ado.I agree with my colleagues' disposition o the remainder of the tmploy-er's objectionsAPPENDIXREPORT ON OBJECTIONSPursuant to a Stipulation for Certification Upon ConsentElection approved by me on February 21. 1979. an electionwas conducted on March 22. 1979. among the emplobees ofthe Employer in the following described unit:All production and maintenance employees includingquality control employees but excluding all office cleri-cal employees, professional employees. guards and su-pervisors as defined in the Act.The Tally of Ballots issued after the election shows thatof approximately 124 eligible voters, 118 cast ballots, ofwhich 66 were cast for, and 52 against, the Petitioner. Therewere no challenged ballots.On March 27. 1979, the Employer filed timely objectionsto the conduct of the election and to conduct affecting theresults of the election, duly serving a copy thereof on thePetitioner.Pursuant to the provisions of Section 102.69 of theBoard's Rules and Regulations, an investigation of the ob-jections has been made, and I hereby make the followingfindings, conclusions. and recommendations.Objection No. IThe Employer asserts in this objection that the Petitionerthreatened employees and the Employer with violence andretaliation so as to destroy the laboratory conditions re-quired in Board elections.Neither the Employer's witnesses nor the investigationdisclosed any evidence of such conduct by the Petitionerduring the critical period. Therefore, I find the Employer'sObjection No. I to be without merit, and I shall recom-mend that it be overruled.Objections Nos. 2 and 3In these objections, which I shall consider together due totheir similar nature. the Employer contends that the Peti-tioner, during the critical period. materially misrepresentedwage rates and other benefits received by employees ofother employers which have a collective-bargaining rela-tionship with the Petitioner. Furthermore. it is alleged bthe Employer that during the critical period, the Petitioner243 NLRB No. 76465 I)t('lISIONS O() NAIIONAI I.ABOR RELATIONS BOARI)materially mirepresented to employees the I:mployer's pen-sion plan and profits.The evidence reveals that on March 20, 1979. the Peti-tioner conducted a meeting which was attended hby approxi-mately 3() employees. In support of this objection, the Em-ployer presented employees who testified they were told by'petitioner representatives at this meeting that employees ofMerit Plastics, which is a plant near the Employer andwhose employees are represented by the Petitioner, earnover $6.00 per hour. Moreover, these employees also testi-fied they were told at this meeting that the Petitioner hadobtained a $1.00-per-hour cost of living increase for em-ployees at other plants in the area and $.90-per-hour cost ofliving increase at Merit Plastics over the last three quarters.With respect to the earnings of the EmploNer. employeestestified that petitioner representatives stated that the Em-ployer and/or its parent company ABS earned a 20 percentprofit last year. It is the position of the Employer that dur-ing the fiscal year ending October 31, 1978, it earned anafter-taxes profit of 4.91 percent and ABS, 4.84 percent.These allegations are denied by the Petitioner, which as-serts that at the March 20. 1979. meeting, employees weretold that employees of Merit Plastics earn, for the mostpart, more than the Employer's employees, including costof living; that since 1976. employees of General Motors,Chrysler, and Ford have received approximately a $1.00-per-hour increase in their cost of living adjustment: andfinally, that employees of Merit Plastics have received acost of living adjustment of approximately $.40 per hoursince May 1978.Concerning the earnings of the Employer and/or its par-ent company. Petitioner representatives testified they didnot attribute a 20 percent profit to either entity but, rather,stated that in fiscal year 1977. ABS earned an exceptionallyhigh 20 percent return on net worth stockholders equity).Inasmuch as the evidence offered with respect to Objec-tions Nos. 2 and 3 raises issues of fact and credibility whichI cannot resolve ex parte, I shall recommend that issuesraised by the allegations concerning Petitioner's March 20.1979. meeting covering wages and benefits of other employ-ers' employees represented by the Petitioner and the earn-ings of, and wages paid by, the Employer and/or its parentcompany be resolved at a hearing before a hearing officer tobe designated by me.Objections Nos. 4 and 5Inasmuch as the matters raised by the Employer in itsObjections Nos. 4 and 5 involve the review of related cir-cumstances, I shall consider them together.In its Objections Nos. 4 and 5, the Employer contendsthat during the balloting periods, the Petitioner engaged inelectioneering by and in the polling area and that such con-duct was condoned by the Board Agent.The investigation discloses that during the morning vot-ing session, one of the Petitioner's two observers wore a"YES" button on his hat. When it was brought to his atten-tion at the conclusion of the morning session by the Em-ployer's attorney, the Board Agent assured her that thewearing of such an insignia posed no problem to the elec-tion process. No such buttons were worn during the after-noon voting period.The investigation further reveals that the election washeld on the Employer's premises in an area designated asthe "downstairs lunchroom." Positioned around a portionof the periphery of its room are vending machines at whichemployees normally make purchases of assorted items suchas coffee and candy. At a number of times during the otingperiods, employees made purchases from these machinesbefore voting, af'ter voting, or without voting at all.On all but a few occasions. the employee left immediatelyalfter making a purchase, unless he or she was waiting tovote. If an employee was not waiting to vote and appearedto linger in the polling area, he or she obeyed a request bythe Board Agent to leave the polling area. There was noevidence disclosed by the investigation that any of the em-ployees in the polling area were agents of the Petitioner orthat they engaged in any electioneering.In view of' the above and the fact that the Board has longheld that the wearing of buttons or similar insignia at anelection by participants therein is not prejudicial to the fairconduct of the election, I conclude that Employer's Objec-tions Nos. 4 and 5 are without merit. Larkwood Farm.s, aDivisionl of the Pill.sbur, Conanv, 178 NLRB 226; ElectricWheel (ompan, Division of the Firestone ire & Rubber(Company, 120 NL.RB 1644; Western Electric Complanl, In-corporated, 87 NLRB 183: Craddock-T7'rn Shoe Corpora-tion, 80 NLRB 1239. Accordingly, I shall recommend thatthey be overruled.Ohjeclion No. 6The gravemen of this objection is that during the criticalperiod, employees were offered substantial monetary in-ducements to solicit support for the Petitioner.Neither the Employer's witnesses nor the investigationdisclosed any evidence of such activity during this period.Therefore, I find the E'mployer's Objection No. 6 to bewithout merit, and I shall recommend that it be overruled.Unnumbered ObjectionThe Employer's last objection constitutes, in effect, a"catch-all" objection, and no additional evidence was of-fered in support of the general allegations containedtherein. Accordingly. I find that this objection is withoutmerit and shall recommend that it be overruled.CON('LUSIONS AND RECOMMENDATIONSI conclude that the Employer's Objections Nos. 1, 4, 5. 6,and its unnumbered objection do not raise substantial ormaterial issues of either fact or law with respect to the elec-tion and that they are without merit. I therefore recom-mend that they be overruled.I further conclude that the Employer's Objections Nos. 2and 3 raise issues of fact and credibility which cannot beresolved ex parte. I therefore recommend that the issuesraised by Objections Nos. 2 and 3, limited to the Petition-er's March 20, 1979, meeting covering wages and benefits ofother employers' employees represented by it and the earn-ings of, and wages paid by, the Employer and/or its parentcompany, be set for hearing before a duly designated hear-ing officer.466